DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 and 16 are rejected.
	Claims 12-15 and 17-36 are withdrawn.
	Claims 37-44 have been canceled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022, has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al. (US 2012/0055862) [hereinafter Parekh].
With respect to claim 1, Parekh discloses a filtering water bottle 5 (apparatus), as shown in Fig. 1, having: a filter 2 (cap) configured to connect to a bottle 3 (container body) having a chamber for containing liquid (see paragraph 0035), the cap 2 comprising: a first end 9 (pour aperture) through which the liquid exits the apparatus 5 (see paragraph 0038); a cap 1 (pour lid) configured to open and close the pour aperture 9, as shown in Fig. 1; and ventilation holes 17, 18, (cap vent), first end 9 (cap vent) or top opening of the bottle 5 (cap vent), as shown in Figs. 5-6, having an air gap between the cap 2 and the container body 3, as shown in the figure below, the airgap disposed vertically between a ridge of the cap 2 and an upper rim of the container body 3, as shown int eh figure below.
	The limitation “configured to allow air to flow along an airflow pathway from the outside environs into the chamber of the container body when the cap is connected to the container body” is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ventilation holes 17, 18, first end 9 and the top opening of the bottle disclosed by Parekh teach the claimed structural limitation and therefore, it is inherent and/or obvious that is capable of performing the intended use.

         
    PNG
    media_image1.png
    457
    646
    media_image1.png
    Greyscale
       

With respect to claim 2, Parekh discloses wherein the cap vent comprises a projection extending downwardly from the ridge, the projection engaging the upper rim of the container body 3 to define the air gap between the ridge and the upper rim, as shown in the figure above.

With respect to claim 3, Parekh discloses wherein the air gap defines a gap clearance, as shown in the figure above.  Parekh lacks the gap clearance in the range of 0.005” to 0.05”.  The specific range claimed by applicant, i.e., at least 0.005” to 0.05”, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

With respect to claim 4, Parekh discloses wherein the cap 2 comprises a plurality of ribs 14, 15, extending radially from the cap 2, the plurality of ribs 14, 15, disposed circumferentially about a periphery of the cap 2 below the ridge, as shown in Fig. 2.  Parekh lacks the plurality of ribs extending radially outward from the cap.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize that the ribs may be extend radially outward and the ribs of the bottle radially inward and still be a complementary connection and since the courts have held that shifting the position of a particular element is unpatentable as long as the operation of the device is not modified (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

With respect to claim 5, Parekh discloses a circumferential spacing in the plurality of ribs 14, 15, the spacing disposed underneath and circumferentially aligned with the projection, the spacing defining a channel through the plurality of ribs 14, 15, said channel being the space between the ribs, as shown in Fig. 2.  The limitation “the channel configured to guide airflow from the outside environs into the container body” is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the channel disclosed by Parekh is capable of performing the intended use.

With respect to claim 6, Parekh discloses wherein the plurality of ribs 14, 15, comprises a compliant material configured to provide a fluidic seal between the cap 2 and an inner surface of the container body 3, as shown in Fig. 1.

	With respect to claim 7, Parekh discloses the container body 3, as shown in Fig. 1.

With respect to claim 8, Parekh discloses wherein the cap 2 comprises a fill aperture 9 through which the liquid is supplied to the container body 3 and a fill lid 1 configured to open and close the fill aperture 9, as shown in Fig. 1 (see paragraph 0038).

With respect to claim 16, Parekh discloses a filter housing 27 (filter assembly) which connects to the cap 2, as shown in Fig. 2.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over over Parekh (US 2012/0055862) in view of Raymus et al. (US 2014/0216959) [hereinafter Raymus].
With respect to claim 9, Parekh discloses wherein the cap vent 17, 18, is disposed radially outward from, and adjacent to, the fill lid 1, as shown in Fig. 2.  Parekh lacks the fill lid being disposed opposite the pour lid.
	Raymus teaches a beverage container device 10, as shown in Fig. 1, having a lid 28 having apertures 32, 34, including cap members 36, 38, as shown in Fig. 1, being disposed opposite each other.  It would have been obvious to one of ordinary skill in the art to provide the cap disclosed by Parekh with two apertures with corresponding lids opposite to one another, as taught by Raymus, in order to provide the user with easily accessible openings to fill or pour a beverage.  The limitations “fill” and “pour” are considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the lids disclosed by Raymus are capable of performing the intended use.

	With respect to claim 10, Parekh as modified by Raymus discloses wherein the fill lid 36 is rotatable about a pivot axis in a first direction to close the fill aperture 32 and rotatable about the pivot axis in a second direction to open the fill aperture 32, the first direction opposite the second direction, the pivot axis non-parallel to a longitudinal axis of the apparatus, as shown in Figs. 1 and 3 of Raymus.

	With respect to claim 11, Parekh as modified by Raymus discloses wherein the pour lid 38 is rotatable about the pivot axis in the first direction to open the pour aperture 34 and rotatable about the pivot axis in the second direction to close the pour aperture 34, as shown in Figs. 1 and 3.


Response to Arguments
Applicant's arguments filed on October 19, 2022, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that the ventilation holes 17, 18, do not correspond to an air gap disposed vertically between a ridge of the cap and an upper rim of the container body, as required by amended claim 1, because the ventilation holes are provided through the filter 2: This argument is not persuasive.  The ventilation holes 17, 18, the first end 9 and the top opening of the bottle 5, each of these elements can be considered to be a cap vent.  The interpretation given to the limitation “a cap vent comprising an air gap” is that there are two elements, a cap vent and an air gap.  Raymus teaches three elements that can be considered to be the cap vent, these elements are the ventilation holes 17, 18, the first end 9 and the top opening of the bottle 5, as stated in the rejection above.  The air gap is shown in the figure above, and it is disposed vertically between a ridge of the cap 2 and an upper rim of the container body 3, as required by amended claim 1.  It appears that applicant is considering the cap vent and the air gap as the same elements.  If this is the case, then that should be clarified in the claim.  However, applicant’s elected species shown in Fig. 2F shows a cap vent 81 and an air gap 87, i.e., two separate elements.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778